804 F.2d 1246
8 ITRD 1544, 5 Fed. Cir. (T) 32
YURI FASHIONS CO., LTD., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 86-1126.
United States Court of Appeals, Federal Circuit.
Nov. 18, 1986.

Appealed from U.S. Court of International Trade;  Dominick L. dIcarlo, judge.
Andrew P. Vance, Barnes, Richardson & Colburn, New York City, argued for appellant.  With him on the brief was Michael A. Johnson.
Velta A. Melnbrencis, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued for appellee.  With her on the brief were Richard K. Willard, Asst. Atty. Gen. and David M. Cohen, Director.
Before SMITH, Circuit Judge, BENNETT, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PAULINE NEWMAN, Circuit Judge.


1
Yuri Fashions Co., Ltd., appeals the judgment of the United States Court of International Trade, Judge DiCarlo presiding, holding that appellant's merchandise was properly excluded from entry.   Yuri Fashions Co. v. United States, 632 F.Supp. 41 (Ct.Int'l Trade 1986).  The judgment is affirmed on the basis of Judge DiCarlo's opinion.


2
AFFIRMED.